Citation Nr: 1608896	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  12-29 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K. Osegueda, Counsel




INTRODUCTION

The Veteran served on active duty from March 1979 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that rating decision, the RO granted service connection for an anxiety disorder and assigned a 50 percent evaluation effective from November 8, 2010.  The RO also denied service connection for PTSD.  The Veteran appealed the RO's denial of service connection for PTSD.

The Veteran was scheduled for a videoconference hearing before the Board at the RO in February 2016.  However, in January 2016, the Veteran indicated that he wanted to withdraw his hearing request.  Thus, his hearing request is considered withdrawn. 38 C.F.R. § 20.704 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.  


FINDING OF FACT

In January 2016, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204(c).  

In the present case, in a January 2016 statement, the Veteran indicated that he was satisfied with the May 2015 rating decision that recharacterized the Veteran's service-connected anxiety disorder as PTSD and assigned a 50 percent evaluation, effective April 22, 2015, and that he intended to withdraw his appeal.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction, and the claim is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


